Citation Nr: 0726605	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-35 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, claimed as secondary to Agent Orange exposure.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial compensable disability 
evaluation for hearing loss.

4.  Entitlement to an effective date earlier than June 30, 
2004 for the grant of service connection for diabetes 
mellitus.

5.  Entitlement to an effective date earlier than June 30, 
2004 for the grant of service connection for hearing loss.

6.  Entitlement to an effective date earlier than June 30, 
2004 for the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from    April 2005 and July 2005 rating 
decisions of the Seattle, Washington, and Salt Lake City, 
Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA), respectively. 

In March 2006, the veteran testified before the undersigned 
Veteran Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

According to a March 2006 letter, the veteran, through his 
representative, requests that the issue of entitlement to a 
prostate disability, secondary to Agent Orange exposure, be 
withdrawn; such issue is discussed in further detail below.  
In the same letter, the veteran seeks service connection for 
a prostate disability, secondary to service connected 
diabetes mellitus, as well as service connection claim for a 
heart disability, secondary to service-connected diabetes 
mellitus.  These matters are referred to the RO for any 
appropriate development.  

According to a statement received by the Board in December 
2006, the veteran disagreed with the effective date assigned 
to his peripheral neuropathy of both upper extremities.  The 
claims folder does not contain a rating decision which grants 
service connection for peripheral neuropathy of the upper 
extremities.  If the veteran is currently service connected 
for peripheral neuropathy of the upper extremities, the Board 
finds that the issues of entitlement to earlier effective 
dates for pertinent disabilities should be referred to the RO 
for any appropriate action.

The issue of an increased rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  According to a March 2006 letter, the veteran, through 
his representative, requested to withdraw his appeal seeking 
entitlement to service connection for a prostate disability, 
secondary to Agent Orange exposure, and the Board received 
such request prior to the promulgation of a decision.

2.  The veteran's diabetes mellitus requires a restricted 
diet and the use of oral hypoglycemic agents, but not insulin 
or a regulation of activities.   

3.  The veteran has not submitted evidence tending to show 
that his service-connected diabetes mellitus requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

4.  A claim of entitlement to service connection for diabetes 
mellitus, type II, was received at the RO on June 30, 2004, 
and there is nothing in the record received prior to June 30, 
2004 that could be construed as a claim for service 
connection for diabetes mellitus, type II.
5.  Service connection for bilateral hearing loss and 
tinnitus was denied by the RO in a March 1991 rating 
decision.  The veteran did not appeal this decision within 
one year of being notified, and it therefore became final.

6.  On June 30, 2004, the RO received an informal claim to 
reopen the previously denied service connection claims for 
bilateral hearing loss and tinnitus.

7.  Prior to June 30, 2004, there is no communication from 
the veteran or his representative that constitutes a formal 
claim or other evidence that may be construed as informal 
claims of service connection for bilateral hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a prostate disability, secondary to 
Agent Orange exposure, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).

3.  There is no legal entitlement to an effective date 
earlier than June 30, 2004 for the grant of service 
connection for diabetes mellitus.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

4.  There is no legal entitlement to an effective date 
earlier than June 30, 2004 for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

5.  There is no legal entitlement to an effective date 
earlier than June 30, 2004 for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal -Service Connection Claim for a Prostate 
Disability, Secondary to Agent Orange Exposure

The veteran perfected an appeal from an April 2005 rating 
decision that, in pertinent part, denied service connection 
for a prostate disability, secondary to Agent Orange 
exposure, and according to a March 2006 letter, the veteran, 
through his representative, indicated that he wished to 
withdraw from his appeal such issue.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  Once 
the veteran withdrew this issue in writing, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in August 2004, September 2004, and 
December 2004 letters.  Collectively, those letters informed 
the veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his service connection claims for diabetes, 
hearing loss, and tinnitus, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Here, the veteran is appealing the initial rating assignment 
for his diabetes, as well as the effective dates for the 
award of service connection for diabetes, bilateral hearing 
loss, and tinnitus.  In this regard, because the April 2005 
and July 2005 rating decisions granted the veteran's service 
connection claims for diabetes, hearing loss, and tinnitus, 
these claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the April 2005 and July 2005 
decisions does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments and effective dates 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statements of the case set forth the relevant diagnostic 
codes for the disabilities at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  The 
statements of the case also provided the veteran with the 
regulations pertinent to effective dates.  Therefore, the 
Board finds that the veteran has been informed of what was 
necessary to achieve a higher rating and an earlier effective 
date for the service-connected disabilities at issue.  

In any event, all available evidence pertaining to the 
veteran's claims has been obtained.  The claims folder 
contains service medical records, a hearing transcript, the 
veteran's contentions, and post-service medical records from 
the VA Medical Center in Salt Lake City, as well as private 
medical evidence from Unitah Basin Medical Clinic, Roosevelt 
Clinic, Dr. Mitchell, and Dr. Anderson.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
additional evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the denial of the veteran's claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


III.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


A.  Increased Rating Claim - Diabetes Mellitus

The RO granted service connection for diabetes mellitus and 
assigned a 20 percent evaluation, pursuant to Diagnostic Code 
7913, effective June 30, 2004.  The veteran asserts that his 
diabetes is more severe than contemplated by the 20 percent 
evaluation.  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation, the next higher, is warranted for diabetes 
requiring insulin, restricted diet, and a regulation of 
activities.  To warrant the next higher, a 60 percent, 
evaluation for diabetes under Diagnostic Code 7913, the 
evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

Evidence relevant to the severity of the veteran's diabetes 
includes an August 2004 letter from a private physician, Dr. 
Mitchell.  According to such letter, Dr. Mitchell indicated 
that the veteran's diabetes was discovered following surgery 
for his back, in the fall of 2001.  

According to an October 2004 private treatment note, the 
physician prescribed an oral hypoglycemic, glipizide, as well 
as foltx.  

According to a January 2005 "QTC" examination report, the 
veteran denied ever being hospitalized for high blood sugar, 
low blood sugar, or diabetic ketoacidosis.  His blood sugar 
was tested and it was noted that the results were consistent 
with diabetes.  Diagnosis was diabetes mellitus, type II.  

According to an August 2005 VA examination report, the 
examiner noted that the veteran did not have good control of 
his diabetes mellitus.  The examiner further noted that the 
veteran is being watched carefully, and "insulin may be 
added to his program."  
According to an August 2005 VA treatment note, it was noted 
that the veteran was prescribed glyburide, and metformin had 
been discontinued.

On review, the Board finds that an evaluation in excess of 20 
percent evaluation for diabetes mellitus is not warranted.  
The current 20 percent evaluation is based on evidence 
reflecting that the veteran's diabetes requires an oral 
hypoglycemic agent and a restricted diet.  However, the 
objective evidence of record fails to show that the veteran's 
diabetes requires insulin and a regulation of activities to 
warrant a higher evaluation.  The Board acknowledges that an 
August 2005 VA examiner entertained the possibility of 
prescribing insulin treatment to the veteran, however, there 
is no indication that insulin was prescribed then, or at any 
other time.  During his personal hearing, the veteran 
acknowledges that his physician "wanted to put me on 
insulin, but I turned him down."  The veteran stated that he 
is opposed to taking insulin and would rather "treat" his 
diabetes with herbs.  Further, the Board notes the medical 
evidence of record fails to show that veteran has been 
advised by a physician to regulate his activities (avoid 
strenuous occupational and recreational activities).  Thus, 
based on the foregoing, the Board concludes that while the 
veteran's diabetes mellitus requires the use of an oral 
hypoglycemic agent and a restricted diet, it does not require 
insulin or a regulation of activities.  Consequently, the 
Board finds that evaluation in excess of 20 percent for 
diabetes is not warranted.

The record currently shows that the veteran is separately 
service-connected for peripheral neuropathy of the lower 
extremities, and impotence, both secondary to service-
connected diabetes type II.  The veteran has not disagreed 
with the evaluations assigned to these disabilities and such 
issues are therefore not on appeal.  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected diabetes mellitus 
been more than 20 percent disabling.  As such, a staged 
rating is not warranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected diabetes 
mellitus and there is no objective evidence that it has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.


II.  Legal Criteria - Effective Dates

Effective dates - Service connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400(b)(2) (2006).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include type II diabetes.  See 38 C.F.R. § 3.381(b).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

 (i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c) (2006).




III.  Analysis  

A.  Earlier Effective Date Claim - Diabetes Mellitus

In an April 2005 rating decision, the RO granted service 
connection for diabetes mellitus secondary to in-service 
Agent Orange exposure, and assigned a 20 percent evaluation, 
effective June 30, 2004.  The veteran asserts that he is 
entitled to an earlier effective date for such grant of 
service connection.  According to a statement, received by 
the Board in December 2006, the veteran requested an 
effective date in October 2001, when he was first diagnosed 
with diabetes.

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989. Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(1). 

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in July 1970.  Thus, 38 C.F.R. 
§ 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114, which pertains to effective dates based on 
liberalizing legislation, stipulates that if a claim for 
benefits is filed or reviewed by VA more than one year after 
the issuance of the liberalizing law, the evidence of record 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Here, the effective date of the regulation which added 
diabetes mellitus as a disease presumptively due to in- 
service exposure to herbicides is May 8, 2001.  The veteran, 
however, was not diagnosed with diabetes until October 2001, 
approximately five months later.  Thus, the evidence does not 
show that the veteran met all eligibility criteria for 
service connection for diabetes as of May 8, 2001, the 
effective date of the liberalizing law.  See Hickson v. West, 
12 Vet. App. 247,253 (1999) [In order to establish service 
connection for the claimed disorder, there must first be 
medical evidence of a current disability].

Turning to 38 C.F.R. § 3.400, that regulation provides that 
where the claim is received more than one year following 
service separation, as here, the effective date of an award 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.

As noted, the veteran's service connection claim for diabetes 
mellitus was received by the RO on June 30, 2004.  In 
determining whether an earlier effective date is warranted, 
the Board must consider whether the veteran filed an informal 
claim for service connection for diabetes prior to the 
assigned effective date of June 30, 3004.  In this regard, 
review of the claims folder fails to reveal that there was a 
pending claim of service connection for diabetes mellitus 
prior to that date.  See Servello v. Derwinski, 3 Vet. App. 
196 (1992) [the Board must look at all communications that 
can be interpreted as a claim, formal or informal, for VA 
benefits].

The Board has considered whether the October 2001 VA 
treatment records diagnosing the veteran with diabetes 
mellitus may be considered a claim of service connection for 
that disability.  Under 38 C.F.R. § 3.157, the date of a VA 
hospitalization or examination may be accepted as an 
"informal claim"; however, that regulation applies only to 
claims for increased ratings or to reopen previously denied 
claims, and it is not applicable to original service 
connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).

Although the evidence shows that the veteran was diagnosed 
with diabetes mellitus prior to June 2004, the Court of 
Appeals for Veterans Claims has held that "the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA."  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The date that 
the condition began is not dispositive.  Therefore, contrary 
to the veteran's contentions, an effective date based on the 
date of diagnosis is not warranted.  

In sum, there is no legal basis for an effective date prior 
to June 30, 2004 for the grant of service connection for 
diabetes, and the claim must be denied.  The reasonable doubt 
doctrine is not for application, as the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).


B.  Earlier Effective Date Claim - Hearing Loss and Tinnitus

The veteran also asserts that he is entitled to an effective 
date earlier than June 30, 2004 for the grant of service 
connection for hearing loss and tinnitus.  He states that the 
effective date for hearing loss and tinnitus should be in 
1991 when he first filed his service connection claim for 
pertinent disabilities.  

Review of the record reflects that in a March 1991 rating 
decision, the RO denied service connection for hearing loss 
and tinnitus; after the veteran was notified of the decision 
and of his procedural and appellate rights, he did not file a 
timely notice of disagreement and the rating decision became 
final.  38 U.S.C.A. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

It is undisputed that the veteran sought to reopen his 
service connection claim for bilateral hearing loss and 
tinnitus, in pertinent part, on June 30, 2004.  

Turning to the question of whether the veteran submitted an 
informal claim subsequent to the final March 1991 rating 
decision and prior to the assigned effective date of June 30, 
2004, the Board concludes that he did not submit such a 
claim.  The only communications by the veteran within the 
applicable period concern a request for copies of his service 
medical records.  The veteran did not indicate intent to 
reopen service connection claims for hearing loss and/or 
tinnitus.  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400 (2006).   
Consequently, there is no legal basis upon which to grant an 
effective date prior to June 30, 2004 for the grant of 
service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for a prostate disability, 
secondary to Agent Orange exposure, is dismissed.

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus, type II, is denied.

Entitlement to an effective date earlier than June 30, 2004 
for the grant of service connection for diabetes mellitus is 
denied.

Entitlement to an effective date earlier than June 30, 2004 
for the grant of service connection for hearing loss is 
denied.

Entitlement to an effective date earlier than June 30, 2004 
for the grant of service connection for tinnitus is denied. 
REMAND

The veteran seeks a compensable evaluation for bilateral 
hearing loss.  During his personal hearing, he testified that 
he underwent VA audiometric testing in June 2005 and 
September 2005.  While a June 2005 VA examination report is 
of record, a September 2005 VA audiometric report is not.  On 
remand, the Board finds that the identified VA medical 
evidence should be obtained and associated with the claims 
folder. 

Also, in his December 2006 statement, the veteran stated that 
the RO had recently granted service connection for peripheral 
neuropathy of the upper extremities, however, the record does 
not contain a rating decision reflective of such grant.  On 
remand, the RO should associate with the claims folder any 
outstanding documents, to include any rating decisions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the claims 
folder is complete.  In particular, any 
rating decisions dated subsequent to the 
October 2005 rating decision should be 
associated with the claims folder.

2.  The RO should obtain and associate 
with the claims folder a September 2005 
VA audiometric report, if any, from the 
VA Medical Center in Salt Lake City.  If 
there is no record of such examination 
report, it should be noted in the claims 
folder.    

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for bilateral hearing 
loss.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


